Citation Nr: 0111561	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-12 244	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the rating action in August 1992, denying a claim for 
nonservice-connected pension benefits, contained clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 until June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which determined that there was no clear 
and unmistakable error (CUE) in the August 1992 rating action 
which denied nonservice-connected pension benefits on the 
basis that the disability was the result of willful 
misconduct.  In August 1999, the veteran's claims folder was 
transferred to the Fort Harrison, Montana RO.


FINDINGS OF FACT

1.  In March 1982, the veteran drove his car on the wrong 
side of the road and hit another vehicle head on; his 
injuries resulted in paraplegia.

2.  The medical evidence indicates that the veteran was 
intoxicated at the time of the March 1982 motor vehicle 
accident.

3.  The veteran's nonservice-connected disability is the 
result of his willful misconduct.

4.  The August 1992 rating action was supported by the 
evidence of record.


CONCLUSION OF LAW

The August 1992 rating action does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 1521(a), 5109A (West 
1991); 38 C.F.R. §§ 3.1(n), 3.301(b), 3.314(b)(2), 3.104, 
3.105(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran in this 
case.  After the veteran filed his initial claim for pension 
in August 1991, the VA sent a letter in February 1992 to the 
private physician noted in the veteran's claim and requested 
the veteran's medical records.  In a letter dated later in 
February 1992 to the veteran, the VA requested that he submit 
the medical records from the private hospitals where he was 
treated following the March 1982 accident, or that he 
complete the enclosed VA Form 21-4142 and return it so that 
the VA could request the medical records.  In February 1992, 
the VA also sent a letter to the Montana Highway Patrol and 
requested a copy of the March 1982 accident report.  In 
regard to the clear and unmistakable error claim, the VA 
informed the veteran of the applicable law and regulations in 
the April 2000 Statement of the Case.  Accordingly, a review 
of the evidence of record shows that the VA has satisfied the 
duties to assist and notify the veteran.

Because the veteran did not appeal the August 1992 rating 
action, that decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.  Previous RO decisions which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeal for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) elaborated on the 
proper test to determine if there is clear and unmistakable 
error, as previously set forth in Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  In Damrel, the Court held that for 
there to be clear and unmistakable error "(1) '[e]ither the 
correct facts, as they were known at the time, were not known 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied,' (2) the error must be 'undebatable' and 
of the sort 'which had it not been made, would have 
manifestly changed the outcome at the time it was made,' and 
(3) a determination there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question."  Damrel at 245.

"Clear and unmistakable error is a very specific kind of 
'error'.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds cannot differ, that the 
result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (emphasis 
omitted).  "To warrant review by the Board, a claim of [clear 
and unmistakable error] must be raised with specificity 
regarding when and how [clear and unmistakable error] 
occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 (1993).

The veteran and his representative contend that the RO erred 
in the August 1992 rating action by finding that the March 
1982 accident was caused by the veteran being intoxicated and 
thus determined to be willful misconduct.

The pertinent evidence before the RO at the time of the 
August 1992 rating action consisted of the police accident 
investigation report, the private medical records of 
treatment immediately after the accident, and statements from 
the veteran.  On VA Form 21-4176, Report of Accidental 
Injury, the veteran indicated that alcoholic intoxicants were 
not involved.  In describing how the accident occurred, the 
veteran noted that as he was driving, he dropped a cigar and 
bent down to pick it up.  The veteran noted that prior to the 
accident, he had been at a whist tournament.  After the 
accident, he was treated at a private hospital in Glasgow, 
Montana, and then transferred the next day to another private 
hospital in Billings, Montana.

The police accident investigation report indicates that the 
accident involved a head on collision with a motor vehicle in 
transport.  In was indicated that the veteran fell asleep and 
also that he had been drinking.  It was noted that a blood 
test was administered; no results were listed.  The report 
notes that the vehicle driven by the veteran was on the wrong 
side of the road and hit another vehicle head on.

The medical record from the emergency room notes that on 
arrival at the hospital, the veteran was "quite stuporous, 
smelling of ethanol."  Laboratory tests were taken including 
a serum ethanol level, which results were pending at the time 
of the dictation of the report.  Nonetheless, the diagnoses 
included ethanol intoxication.  Nurses notes also show that 
on arrival at the hospital, there was a strong ethanol odor.

In the August 1992 rating action, the RO concluded that 
willful misconduct due to drinking alcoholic beverages was 
the proximate cause of the injuries sustained in the March 
1982 vehicle accident.  Accordingly, the veteran's claim for 
nonservice-connected disability pension benefits was denied.

A nonservice-connected pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521 (West 1991).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3.1 (n) (2000).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, however, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in a disability, the 
disability will be considered the result of the person's 
willful misconduct.  38 C.F.R. § 3.301(c)(2) (2000).

In this instance, the veteran has qualifying service for 
purposes of basic eligibility for VA nonservice-connected 
pension under 38 U.S.C.A. § 1521(a).  Th issue is whether his 
nonservice-connected disability was the result of willful 
misconduct.

The evidence shows that the veteran's current paraplegia is 
due to the March 1982 motor vehicle accident.  The Board 
finds that the more probative evidence supports a finding 
that alcohol was a factor in causing the accident.  The 
veteran apparently operated his automobile while under the 
influence of alcohol and subsequently crashed head on into 
another vehicle when he drove into the wrong lane.  The 
police report notes that the veteran had been drinking that 
night and a blood test was taken.  The March 1982 medical 
records also note that the veteran smelled of ethanol and a 
serum ethanol level test was conducted.  Although the blood 
test results are unavailable and the exact amount of blood 
alcohol level is unknown, the medical report further notes a 
diagnosis of ethanol intoxication.  Accordingly, the medical 
evidence supports a finding that the veteran was intoxicated 
at the time of the accident.  The Board acknowledges the 
veteran's contention that he dropped his cigar and when 
bending to retrieve it, the accident occurred.  However, the 
police report did not note any distraction within the 
vehicle.  Moreover, the Board finds that the evidence 
contemporaneous with the accident, the police report and the 
medical reports, is more probative than the veteran's 
statement in 1991 as to the details of the accident in 1982.  
Thus, the Board finds that the probative evidence supports a 
finding that the current disabilities that prevent the 
veteran from gainful employment are the direct or proximate 
result of the his use of alcohol for the purpose of enjoying 
intoxication and the effects of those substances.  
Accordingly, those disabilities are the result of his own 
willful misconduct, as specified in 38 C.F.R. § 3.301.

The Board concludes that the August 1992 rating action was a 
permissible and appropriate exercise of rating judgment and 
the RO's findings were supported by the evidence on file at 
that time.  The veteran has not presented evidence of error 
of either fact or law which, when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Accordingly, the 
Board concludes that the August 1992 rating action does not 
contain clear and unmistakable error.  See 38 C.F.R. § 
3.105(a).


ORDER

There was no clear and unmistakable error in the August 1992 
rating action which determined that willful misconduct due to 
drinking alcoholic beverages was the proximate cause of the 
injuries sustained in the vehicle accident in March 1982.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

